Due to the importance of the constitutional question determined by the majority opinion herein, I deem it proper in dissenting thereto to express briefly my reasons for such dissent.
That the field of legislation covered by the act comes within the proper sphere of legislative action is, I think, no longer open to question. Buck v. Bell, 274 U.S. 200, 71 L. Ed. 1000, 47 S. Ct. 584; 40 A. L. R. 535; 51 A. L. R. 862; 87 A. L. R. 242; 126 A. L. R. 535. I concede that the Legislature can lawfully provide that one fact shall be prima facie evidence of another fact, if there is some rational connection between them. 12 Am. Jur., p. 248, sec. 552, of Const. Law; 11 Am. Jur., pp. 919, 920, sec. 213, Const. Law. Such legislation must bear some real and substantial relation to the public health, safety, morals, or some other phase of general *Page 241 
welfare. Atlantic Coast Line Ry. Co. v. City of Goldsboro,232 U.S. 548, 58 L. Ed. 721, 34 S. Ct. 364; Chicago, B.  Q. Ry. Co. v. Illinois, 200 U.S. 561, 50 L. Ed. 596, 26 S. Ct. 341; Liggett Co. v. Baldridge, 278 U.S. 105, 73 L. Ed. 204, 49 S. Ct. 57; 16 C.J.S., Constitutional Law, § 195.
While great weight will be given to the finding by the Legislature of the necessity and propriety of the legislation and the courts will not declare same invalid unless it can be said beyond reasonable doubt that the legislative determination is erroneous, such rule does not apply in all its force when the inherent constitutional rights of citizens are involved. In 11 Am. Jur. 1084, § 305, it is said:
"Legislative determination is conclusive upon the courts only within constitutional limits, which leaves open for judicial inquiry all questions as to the actual effect of attempted police measures upon constitutional rights. The reasons for the rule are patent. Since the judicial branch of the government ascertains the validity of all legislation as measured by the federal and state Constitutions and since the police power is subordinate to the organic law, the broad scope of the power does not place every regulation touching it within legislative competence, because of the power of the courts to determine whether legislative action conflicts with the organic law or is arbitrary and unreasonable and therefore void. Hence, a determination by the Legislature as to what is a proper exercise of the police power is not final and conclusive, but is subject to the supervision of the courts."
In the act under consideration the Legislature has, in my judgment, restricted the power of the court in its hearing of applications filed thereunder to unreasonable, illegal and, I may add, unwise lengths, in that it provides: "But if the court or jury, as the case may be, find the defendant to be such an habitual criminal, and, that said defendant may be rendered sexually sterile without detriment to his or her general health, then and in that event the court shall render judgment to the effect that said defendant be rendered sexually sterile."
The right to beget children is one of the highest natural and inherent rights, protected by section 7, art. 2, of the Constitution of the state and the 14th Amendment to the Constitution of the United States relating to due process. The hearing provided by the act does not provide for inquiry into any possible criminal traits of the person informed against and requires no finding as to whether or not such traits are transmittable to his posterity, nor whether by accident, disease, age, infirmity, or for other reasons such person is reasonably capable of producing offspring, either criminal, degenerate, or imbecile, against which the Legislature may legitimately seek to protect society. Herein the act under consideration substantially differs from the act under consideration in Re Main, 162 Okla. 65, 19 P.2d 153, constitutionality of which was upheld by this court with the writer hereof concurring.
Thus it is my view that the act under consideration deprives persons of constitutional rights without due process of law and offends against the State and Federal Constitutions.
For these reasons, I respectfully dissent.
CORN, V. C. J., and GIBSON and DAVISON, JJ., concur herein.